*402Plaintiff failed to complete service of process within 15 days after the expiration of the 25-day statute of limitations set forth in 38 RCNY 12-36 (a). Nor did it explain its late service or seek an extension of time for service. Accordingly, the court properly dismissed this action (see CPLR 306-b).
As is clear, contrary to plaintiffs contention, the 25-day period prescribed in 38 RCNY 12-36 (a) is a statute of limitations for the purposes of CPLR 306-b (see Property Clerk, N.Y. City Police Dept. v Smith, 62 AD3d 486 [2009]; Property Clerk, N.Y. City Police Dept. v Seroda, 131 AD2d 289 [1987]).
We have considered plaintiffs remaining contentions and find them unavailing. Concur — Gonzalez, P.J., Saxe, Moskowitz, Acosta and Freedman, JJ. [Prior Case History: 30 Misc 3d 301.]